      Case 3:20-cv-00090-DPM-BD Document 79 Filed 06/10/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

CHRISTOPHER EVERETT,
ADC #152664                                                                  PLAINTIFF

V.                          CASE NO. 3:20-CV-90-DPM-BD

NURZHUL FAUST, et al.                                                    DEFENDANTS

                                        ORDER

      Mr. Everett has filed papers notifying the Court that he incorrectly identified

Captain Sanders as a Defendant. (Doc. No. 78) Mr. Everett moves to dismiss his claims

against Defendant Sanders and to add Captain Gilihan as a Defendant. For good cause,

the motion is GRANTED. The Clerk is instructed to terminate Captain Sanders as a

Defendant and add Captain Gilihan as a Defendant. Service is now appropriate for

Defendant Gilihan.

      The Clerk of Court is directed to prepare a summons for Defendant Gilihan. The

Marshal is directed to serve Defendant Gilihan with a summons and with copies of the

complaint and the amended complaints, with any attachments (Doc. Nos. 2, 13, 34),

without requiring prepayment of fees and costs or security. Service for Defendant Gilihan

should be effected through the Arkansas Department of Correction Compliance Division,

P.O. Box 20550, Pine Bluff, Arkansas 71612.

      IT IS SO ORDERED, this 10th day of June, 2020.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
